Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 19th day of October, 2007, by and between First
Commonwealth Bank, a Pennsylvania corporation (“FCB”), and T. Michael Price
(“Price”).

W I T N E S S E T H:

WHEREAS, FCB wishes to employ Price as its President, Price wishes to be
employed in that capacity, and Price is willing to accept employment with FCB
upon the terms and conditions hereinafter set forth:

NOW, THEREFORE, intending to be legally bound, FCB agrees to employ Price, and
Price agrees to be employed by FCB, upon the following terms and conditions:

ARTICLE I

EMPLOYMENT

1.01. Office. Price is employed hereunder as President of First Commonwealth
Bank reporting directly to the Board and in such capacity shall use his best
energies and abilities in the performance of his duties and in the performance
of such other duties as may be assigned to him from time to time by FCB’s Board
of Directors (“Board”) or the Chief Executive Officer of First Commonwealth
Financial Corporation (“FCFC”).

1.02. Term. Subject to the terms and provisions of Article II, Price’s
employment hereunder shall begin on November 12, 2007 and shall continue through
November 30, 2010, unless extended in accordance with the following sentence.
Price’s employment hereunder shall automatically be extended on December 1, 2010
and on each subsequent December 1 for successive one (1) year periods unless
either party gives notice in writing to the other party at least sixty (60) days
prior to the end of any such term that they do not intend to extend employment
for another year.

1.03. Base Salary. Beginning November 12, 2007, compensation shall be paid to
Price by FCB at the rate of Three Hundred and Fifty Thousand Dollars
($350,000.00) per annum (the “Base Salary”), payable in equal monthly
installments, less applicable and elected deductions. Price’s Base Salary may be
increased but not decreased by the Board at any time based upon Price’s
contributions to the success of FCB and on such other factors as the Board shall
deem appropriate. Price will be eligible to participate in any Short-Term and
Long-Term Incentive Plans that may be offered to FCB Executive employees and
will participate at the 50% level (including a Long-Term Equity Incentive
Compensation Plan if and when such Plan is approved by the Compensation
Committee and shareholders of FCFC). If an equity-based plan is implemented for
the long-term incentive compensation plan, Price’s participation will be
conditioned upon minimum equity ownership as established by the Compensation
Committee. Price will also be eligible to participate in the First Commonwealth
Supplemental Executive Retirement Plan as provided in the documents that govern
that Plan.



--------------------------------------------------------------------------------

1.04. Employee Benefits. Price shall be eligible to participate in such major
medical or health benefit plans, pensions, and other benefits as are available
generally to employees of FCB, to the extent available to employees and subject
to the terms of any such plans. Commencement of health benefits, should Price
elect to participate, will be available to Price upon his employment. Price will
be eligible for four weeks of vacation beginning on January 1, 2008.

1.05. Bonus. Price shall receive a bonus of One-Hundred and Seventy-Five
Thousand Dollars ($175,000.00), 50% of which will be payable upon the
commencement of Price’s employment and 50% of which will be payable upon the
one-year anniversary of Price’s employment so long as Price is employed at that
time. The second installment of the bonus will be paid to Price if he is not
employed on the one-year anniversary of his employment only if he was
involuntarily terminated by FCB without Cause pursuant to Section 2.02 or if he
resigns for Good Reason pursuant to Section 2.03.

1.06. Inducement Equity Award. Contemporaneously with the execution of this
Agreement, Price and FCFC are entering into a Restricted Stock Agreement
pursuant to which FCFC will award a total of Thirty-Five Thousand
(35,000) shares of restricted stock to Price as an inducement award, effective
on the first day of his employment by FCB, subject to vesting or forfeiture in
accordance with the terms of the Restricted Stock Agreement.

1.07. Club Memberships. FCB will pay Price’s initiation fees, annual dues and
monthly fees for membership at the Duquesne Club in Pittsburgh, Pennsylvania and
at the Sunnehanna Country Club in Johnstown, Pennsylvania should Price choose to
join either or both clubs.

1.08. Automobile Allowance. FCB will provide Price with a monthly allowance in
the amount of Four Hundred and Fifty Dollars ($450.00) for the purchase or lease
of an automobile.

ARTICLE II

TERMINATION

2.01. FCB Termination For Cause. FCB may terminate Price’s employment for
“Cause,” as defined herein, by providing written notice to Price that his
employment is terminated. Upon delivery of said notice together with payment of
any salary accrued under Section 1.03 prior to the date of termination but not
yet paid, as well as payment for any accrued vacation time not taken and
expenses which were properly incurred by Price on FCB’s behalf prior to the
termination date that are not yet paid, Price’s employment and all obligations
of FCB to Price shall terminate. Termination shall be deemed to be for Cause if:
(i) Price fails to comply with any material provision of this Agreement;
(ii) Price fails to perform in any material respect the duties of his employment
(including, without limitation, failure to comply with any lawful directive from
the Board or the Chief Executive Officer of FCFC); (iii) Price engages in an act
of dishonesty or fraud or Price is convicted of a crime which, in the judgment
of the Board, renders his continued employment by FCB materially damaging or
detrimental to FCB; or (iv) Price is grossly negligent in the performance of his
job duties. The obligations of Price under Article III shall continue
notwithstanding termination of Price’s employment pursuant to this Section 2.01.
If Price’s employment terminates under Section 2.01, he is entitled to no
severance under Section 2.05.

 

-2-



--------------------------------------------------------------------------------

2.02. FCB Termination Without Cause. Price’s employment may be terminated at any
time by FCB without Cause immediately upon written notice by FCB to Price. In
the event FCB terminates Price’s employment without Cause, FCB will provide
Price with the Severance Benefits set forth in Section 2.05, provided that as a
condition precedent to Price’s receipt of Severance Benefits under this
Section 2.02 and Section 2.05, Price must execute and deliver to FCB a
Separation Agreement and General Release of any and all claims and causes of
action that Price may have against FCB, as permitted by law, in a form
substantially similar to the Release attached hereto as Exhibit A. All other
obligations of FCB to Price shall cease as of the date of termination except for
the payment of any salary accrued under Section 1.03 but not yet paid, as well
as payment for any accrued vacation time not taken and expenses which were
properly incurred by Price on FCB’s behalf prior to the termination date that
are not yet paid as of the termination date. The obligations of Price under
Article III shall continue notwithstanding termination of Price’s employment
pursuant to this Section 2.02.

2.03. Resignation for Good Reason. Price may resign for Good Reason. Good Reason
means: (i) a material change in Price’s title, position or responsibilities
which represents a substantial reduction of the title, position or
responsibilities in effect immediately prior to the change; (ii) any reduction
in the Base Salary or a material reduction of benefits provided under this
Agreement (unless such reduction of benefits applies equally to all similarly
situated employees of FCB); (iii) the assignment of Price to a position which
requires him to relocate permanently to a site more than fifty (50) miles
outside of Indiana, Pennsylvania; or (iv) the assignment to Price of any duties
or responsibilities (other than due to a promotion) which are materially
inconsistent with the position of President. Before Price resigns for Good
Reason, Price must give FCB twenty (20) days’ notice of said resignation and an
opportunity to correct. If Price resigns for Good Reason, he will receive
severance under Section 2.05. If, however, FCB corrects within twenty (20) days
of its receipt of notice of the Good Reason, FCB shall owe Price no severance
under Section 2.05 and Price shall continue in his capacity as President of FCB.
The obligations of Price under Article IIII shall continue notwithstanding the
terms of Price’s employment pursuant to Section 2.03.

2.04. Termination by Price. Price agrees to give FCB sixty (60) days’ prior
written notice of the termination of his employment with FCB. Simultaneously
with such notice, Price shall inform FCB in writing as to his employment plans
following the termination of his employment with FCB. All obligations of FCB to
Price shall cease as of the termination date except for the payment of salary
accrued under Section 1.03 prior to the date of termination, as well as payment
for any accrued vacation time not taken and expenses which were properly
incurred by Price on FCB’s behalf prior to the termination date that are not yet
paid as of the termination date. The obligations of Price under Article III
shall continue notwithstanding termination of Price’s employment pursuant to
this Section 2.04. If Price’s employment terminates under Section 2.04 he is
entitled to no severance under Section 2.05.

2.05. Severance Benefits. In the event that FCB terminates Price’s employment
prior to November 30, 2010 for any reason other than for Cause, or if Price
terminates his employment pursuant to Section 2.03, and subject to the
conditions set forth in this Section and subject to Sections 2.02 and/or 2.03 as
applicable, FCB will pay to Price an amount equal to the product of
(x) one-twelfth of the sum of (A) the Base Salary, (B) the aggregate amount of
all bonuses paid to Price during the twelve-month period preceding his
termination, (C) the aggregate amount of

 

-3-



--------------------------------------------------------------------------------

all contributions by FCB for the account of Price under the First Commonwealth
Financial Corporation 401(k) Savings and Investment Plan and the First
Commonwealth Financial Corporation Stock Ownership Plan during the twelve-month
period preceding his termination, and (D) the aggregate of all contributions by
Price and by FCB for the account of Price to the FCB Supplemental Executive
Retirement Plan during the twelve-month period preceding his termination,
multiplied by (y) the number of months remaining in the initial term of
employment (i.e., through November 30, 2010), less legally required taxes and
withholdings. Said sum is to be paid in one lump sum within sixty (60) days of
the date of Price’s termination from employment. Upon termination, FCB will
offer continuation coverage to Price, as required by Section 4980B of the
Internal Revenue Code of 1986, (“Code”) as amended (“COBRA”), under the First
Commonwealth’s group health plan (the “Health Plan”) on the terms and conditions
mandated by COBRA including Price’s payment of the applicable COBRA premiums.

In the event that FCB terminates Price’s employment prior to November 30, 2010
for any reason other than for Cause or if Price terminates his employment
pursuant to Section 2.03, and subject to the conditions set forth in this
Section and subject to Sections 2.02 and/or 2.03 as applicable, FCB will pay
Price, beginning on the 19th month following the date Price’s employment is
terminated an amount equal to the lesser of: (a) Two Thousand Two Hundred
Dollars ($2,200.00) per month; or (b) the monthly cost of the Conversion Policy
coverage (as defined below), less any and all legally required withholdings. Any
payment under this Section will be made to Price monthly on or before the last
day of each month. Payments under this Section will cease on the earlier of:
(i) December 1, 2010; (ii) the date Price fails to continue to maintain the
Conversion Policy; or (iii) the date of Price’s death. For purposes of this
Section, Conversion Coverage means coverage Price obtains by converting his
COBRA benefit into an individual health insurance policy as permitted under
state law (“Conversion Policy”) provided that such conversation is made after
Price has elected and received COBRA coverage under the Plan for the entire
initial 18-month COBRA coverage period. While payments are being paid pursuant
to this Section, FCB may require Price to provide periodically evidence of the
continuation of the Conversion Policy and the monthly cost of such Conversion
Policy. Should Price secure or be offered health coverage through another
employer at any time following the termination of his employment with FCB but
before December 1, 2010, or if Price does not elect to continue COBRA coverage
under the Plan for the entire initial 19 month period (including payment of
required COBRA premiums), all of Employer’s obligations with regard to paying
for Conversion Coverage as set forth in this Section shall immediately cease.

To the extent required to comply with Section 409A of the Code and to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B), payment of
amounts due under this Agreement shall be delayed for six months (or the
earliest date on which such amount can be paid without incurring such additional
taxes) and any payments during such period shall be accumulated and paid on the
first day following the end of such period.

Price will receive the severance benefits set forth in Section 2.05 if and only
if he executes and does not revoke a Separation Agreement and General Release of
any and all claims and causes of action that Price may have against FCB, as
permitted by law, in a form substantially similar to the Release attached hereto
as Exhibit A.

 

-4-



--------------------------------------------------------------------------------

2.06. Resignation of Board Membership. Price expressly promises and agrees that
he will resign from the FCB Board of Directors and all related or affiliated
Board of Directors immediately upon and concurrent with the termination of his
employment with FCB for any reason, including, without limit, by FCB for Cause
or without Cause or by Price for any reason.

ARTICLE III

PRICE’S COVENANTS AND AGREEMENTS

3.01. Non-Disclosure of Confidential Information. Price recognizes and
acknowledges that: (a) in the course of Price’s employment by FCB, it will be
necessary for Price to acquire information which could include, in whole or in
part, information concerning FCB’s business, sales volume, sales methods, sales
proposals, financial statements and reports, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customers’ purchases from FCB, FCB’s sources of supply, FCB’s
computer programs, system documentation, special hardware, product hardware,
related software development, FCB’s manuals, formulae, processes, methods,
machines, compositions, ideas, improvements, inventions, or other confidential
or proprietary information belonging to FCB or relating to FCB’s affairs
(collectively referred to herein as the “Confidential Information”); (b) the
Confidential Information is the property of FCB; (c) the use, misappropriation
or disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable injury to FCB; and (d) it is essential to the
protection of FCB’s good will and to the maintenance of FCB’s competitive
position that the Confidential Information be kept secret and that Price not
disclose the Confidential Information to others or use the Confidential
Information to Price’s own advantage or the advantage of others. Confidential
Information shall not include information otherwise available in the public
domain through no act or omission of Price. Price agrees to hold and safeguard
the Confidential Information in trust for FCB, its successors and assigns and
agrees that he shall not, without the prior written consent of FCB,
misappropriate or disclose or make available to anyone for use outside FCB’s
organization at any time, either during his employment with FCB or subsequent to
the termination of his employment with FCB for any reason, including without
limitation, termination by FCB, any of the Confidential Information, whether or
not developed by Price, except as required in the performance of Price’s duties
to FCB.

3.02. Non-Solicitation of Employees. Price agrees that, during his employment
with FCB and for one (1) year following termination of Price’s employment with
FCB, including without limitation termination by FCB for Cause or without Cause,
Price shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee of FCB or of any of its subsidiaries or
affiliates, including FCFC, to leave FCB or any of its subsidiaries, or
affiliates, including FCFC, for any reason whatsoever, or to hire any such
employee.

3.03. Duties. Price agrees to be a loyal employee of FCB. Price agrees to devote
his best efforts to the performance of his duties for FCB, to give proper time
and attention to furthering FCB’s business, and to comply with all rules,
regulations and instruments established or issued by, or applicable to, FCB.
Price further agrees that during the term of this Agreement, Price shall not,
directly or indirectly, engage in any business which would detract from Price’s
ability to apply his best efforts to the performance of his duties. Price also
agrees that he shall not usurp any corporate opportunities of FCB.

 

-5-



--------------------------------------------------------------------------------

3.04. Return of Materials. Upon the termination of Price’s employment with FCB
for any reason, Price shall promptly deliver to FCB all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, flow-charts,
computer equipment, programs, software, databases, proposals, financial
statements and reports, and any documents concerning FCB’s customers or
concerning products or processes used by FCB and, without limiting the
foregoing, will promptly deliver to FCB any and all other documents or materials
containing or constituting Confidential Information.

3.05. Work Made for Hire. Price agrees that in the event of publication by Price
of written or graphic materials constituting “work made for hire,” as defined
and used in the Copyright Act of 1976, 17 USC § 1 et seq., FCB will retain and
own all rights in said materials, including right of copyright.

3.06 Non-Compete. Price agrees that during the term of his employment by FCB and
for the period of one year from the date of his termination for any reason, he
will not, for himself, as an agent, employee, contractor or owner, or on behalf
of another person or entity, directly or indirectly, engage in any “Prohibited
Position” with any “Competing Business.” For purposes of this Agreement,
“Prohibited Position” shall mean any position, whether as principal, agent,
officer, director, employee, consultant, shareholder, or otherwise: (i) where
Price will be engaged in the management, sale, development, or marketing of
products or services of the type provided by FCB; and (ii) during employment
with FCB, Price was privy to or given access to proprietary and/or confidential
business information of FCB concerning FCB’s management, strategy, performance,
sale, development or marketing of that type of product or service and/or was
involved in maintaining the FCB’s customer relationships or goodwill; “Competing
Business” shall mean any person, corporation or other entity which engages in
the marketing and/or sale of: (i) retail banking products in the Restricted
Territory, including, for example, personal and business accounts, private
banking, business banking, loans, lines of credit, mortgages, and other
investment or financial products; or (ii) any other product or service of FCB,
currently and in the future, in the Restricted Territory, in which Price had
involvement, and/or about which Price learned of, and/or may have acquired any
knowledge about, while employed by FCB; and “Restricted Territory” shall mean
any county in which FCB maintains an office or branch and any county which is
contiguous to such a county. During the term of his employment by FCB and for a
period of one year from the date of his termination for any reason, Price also
agrees not to enter into, consult about, or become involved with any
transactions that he learned and/or became aware of through his employment with
FCB. Price acknowledges that the foregoing restrictions are properly limited so
that they will not interfere with his ability to earn a livelihood and that such
restrictions are reasonable and necessary to protect FCB’s legitimate business
interest, including the protection of its confidential and trade secret
information. In exchange for the consideration set forth in this Agreement,
Price agrees to be bound by the terms of this Section. The foregoing covenants
shall not be deemed to prohibit Price from acquiring as an investment not more
than five percent (5%) of the capital stock of a Competing Business, whose stock
is traded on a national securities exchange or through an automated quotation
system of a registered securities association.

 

-6-



--------------------------------------------------------------------------------

3.07 Effect of Change of Control. The covenants in Sections 3.02 and 3.06 above
shall terminate and be of no further force or effect upon the occurrence of a
Change of Control (as defined in the Change of Control Agreement of even date
herewith between FCB and Price (the “Change of Control Agreement”) if the Change
of Control Agreement remains in full force and effect at the time of such Change
of Control.

ARTICLE IV

PRICE’S REPRESENTATIONS AND WARRANTIES

4.01. Price’s Abilities. Price represents that his experience and capabilities
are such that the provisions of Article III will not prevent him from earning
his livelihood, and acknowledges that it would cause FCB serious and irreparable
injury and cost if Price were to use his ability and knowledge in breach of the
obligations contained in Article III.

4.02. Remedies. In the event of a breach by Price of the terms of this
Agreement, FCB shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by Price and to enjoin Price from any further
violation of this Agreement and to exercise such remedies cumulatively or in
conjunction with all other rights and remedies provided by law. Price
acknowledges, however, that the remedies at law for any breach by him of the
provisions of this Agreement may be inadequate and that FCB shall be entitled to
injunctive relief against him in the event of any breach.

ARTICLE V

MISCELLANEOUS

5.01. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article III shall be enforceable to the fullest extent
permissible under applicable law, but that the unenforceability (or modification
to conform to such law) of any provision or provisions of this Agreement shall
not render unenforceable, or impair, the remainder thereof. If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the bounds thereof
in order to render it valid and enforceable.

5.02. Entire Agreement. This Agreement represents the entire agreement of the
parties and may be amended only by a writing signed by each of them. This
Agreement supersedes all prior arrangements and agreements between the parties,
except any Change of Control Agreement and other agreements referred to herein.
In the event that there is a Change of Control as defined by the Change of
Control Agreement during the term of this Employment Agreement, the provisions
of that Change of Control Agreement will apply and this Employment Agreement
will cease to apply, and Employee will be entitled to no benefits under this
Employment Agreement, including the severance benefits in Section 2.05.
Notwithstanding the foregoing sentence, except as provided in Section 3.07,
Employee’s obligations under Article III will continue even if there is a Change
of Control.

 

-7-



--------------------------------------------------------------------------------

5.03. Governing Law. This Agreement shall be interpreted, construed, and
governed according to the laws of the Commonwealth of Pennsylvania.

5.04. Jurisdiction and Service of Process. Price and FCB waive any right to a
court (including jury) proceeding and instead agree to submit any dispute over
the application, interpretation, validity, or any other aspect of this Agreement
to binding arbitration consistent with the application of the Federal
Arbitration Act and the procedural rules of the American Arbitration Association
(“AAA”) before an arbitrator who is a member of the National Academy of
Arbitrators (“NAA”) out of a nationwide panel of eleven (11) arbitrators to be
supplied by the AAA. FCB will absorb the fee charged and the expenses incurred
by the neutral arbitrator selected.

5.05. Agreement Binding. The obligations of Price under Article III of this
Agreement shall continue after the termination of his employment with FCB for
any reason and shall be binding on his heirs, executors, legal representatives
and assigns and shall inure to the benefit of any successors and assigns of FCB.
Likewise, the obligations of FCB shall be binding upon any successors.

PRICE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS AND
THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

Signature page follows.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
this Agreement or caused this Agreement to be executed the day and year first
above written.

 

WITNESS:     /s/ Matthew C. Tomb     /s/ T. Michael Price    

T. Michael Price

ATTEST:

 

    FIRST COMMONWEALTH BANK /s/ Matthew C. Tomb     By:   /s/ John J. Dolan    
  Name:   John J. Dolan       Title:   President and Chief Executive Officer

 

-9-